DETAILED ACTION
This Office Action is in response to RCE filed October 13, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claims 7-15 and 19 are objected to because of the following informalities:
On line 1 of claims 7-15 and 19, the word “discrete” should be deleted to avoid indefiniteness.
On line 2 of claims 8-10, “the” should be inserted before “inorganic coating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-10, 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dubrow (US 8,343,575)
Regarding claims 1 and 7-10, Dubrow discloses a quantum dot (500), because Applicants do not specifically claim what can constitute a “quantum dot”, and what it is made of, comprising: a concentration-gradient semiconductor nanocrystal (one of nanocrystals 508 in contact with barrier layer 512 on right hand side of Fig. 5) (col. 15, lines 11-15) which defines an outermost surface, because (a) Applicants do not specifically claim what the phrase “concentration-gradient” refers to, and therefore, the core-shell structure of, for example, the CdSe/CdS quantum dot disclosed by Dubrow can be referred to have a concentration-gradient where CdSe transitions to CdS just like Applicants claim a core-shell nanocrystal in claim 15, (b) Applicants do not specifically claim or define what the verb to “define” refers to, and (c) therefore, the outermost semiconductor nanocrystal 508 in contact with the barrier 512 can be referred to define (a portion of) an outermost surface, an inorganic coating (512) (col. 15, lines 21-22) substantially covering and directly contacting the outermost surface of the semiconductor nanocrystal (outermost nanocrystal 508 in contact with barrier layer 512), because (a) Applicants do not specifically claim or define what the phrase “substantially covering” refers to, and (b) the barrier layer 512 substantially covers the inherently less than 30% organic components (claim 1), the inorganic coating comprises inherently less than about 20% organic components (claim 7), inorganic coating comprises inherently less than about 10% organic components (claim 8), inorganic coating comprises inherently less than about 5% organic components (claim 9), and inorganic coating comprises inherently less than about 1 % organic components (claim 10), because Dubrow discloses an atomic layer deposition or sputtering as a method for depositing the inorganic coating 512 (col. 15, lines 51-54), which inherently does not involve organic molecules as source or target materials.
If Applicants can prove or show that it is not inherent that the inorganic coating 512 disclosed by Dubrow comprises the claimed amounts of organic components recited in claims 1 and 7-10, it would still have been obvious to one of ordinary skill in the art at the time the invention was made that the inorganic coating disclosed by Dubrow can comprise the claimed amounts of organic components recited in claims 1 and 7-10, because the atomic layer deposition or sputtering method disclosed by Dubrow can be performed without any organic molecules such as highly pure Si and O2 source for the atomic layer deposition and a highly pure SiO2 sputtering target for the sputtering, resulting in a (substantially) zero amount of organic components.
Regarding claims 14, 15 and 19, Dubrow further discloses that the semiconductor nanocrystal comprises a core nanocrystal (claim 14), the semiconductor nanocrystal comprises a core-shell nanocrystal (claim 15), and the 

Claims 11-13, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dubrow (US 8,343,575)  The teachings of Dubrow are discussed above.
Regarding claims 11-13, Dubrow differs from the claimed invention by not showing that the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 500 nm (claim 11), the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 100 nm (claim 12), and the semiconductor nanocrystal comprises a particle diameter of from about 5 nm to about 15 nm (claim 13).
Dubrow further discloses that the semiconductor nanocrystals (508) comprise a particle size of 1 - 10 nm (col. 15, lines 15-16).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the semiconductor nanocrystal disclosed by Dubrow can comprise a particle diameter in the claimed ranges, because (a) Applicants do not specifically claim how close to, for example, “1 nm” is “about 1 nm”, and so on, (b) the particle size disclosed by Dubrow overlaps with the claimed ranges, and (c) the particle diameter should be controlled and optimized such that the semiconductor nanocrystals disclosed by Char et al. in view of Dubrow can produce light having a desired wavelength.

s 1, 7-15 and 19, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Char et al. (US 2010/0140586) in view of Dubrow (US 8,343,575)
Regarding claims 1 and 7-10, Char et al. disclose a quantum dot (Fig. 2) comprising a concentration-gradient (x, y: 0 -> 1) semiconductor nanocrystal (ABSTRACT, [0002] and [0003]) which defines an outermost surface.
Char et al. differ from the claimed invention by not comprising an inorganic coating substantially covering and directly contacting the outermost surface of the semiconductor nanocrystal, the inorganic coating comprising silicon dioxide and less than 30% organic components (claim 1), wherein the inorganic coating comprises less than about 20% organic components (claim 7), inorganic coating comprises less than about 10% organic components (claim 8), inorganic coating comprises less than about 5% organic components (claim 9), and inorganic coating comprises less than about 1 % organic components (claim 10).
Dubrow discloses a quantum dot (500 or 508 in Fig. 5) (col. 15, lines 1-2 and 11-15), and an inorganic coating (512) comprising silicon dioxide (col. 15, lines 21-22 and 51-55) deposited by atomic layer deposition or sputtering.
Since both Char et al. and Dubrow teach a quantum dot, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the quantum dot disclosed by Char et al. can comprise an inorganic coating disclosed by Dubrow, because (a) one of the semiconductor nanocrystal 508 is in contact with the barrier layer 512 in Fig. 5 of Dubrow, (b) the quantum dot disclosed by Char et al. would be oxidized and/or incorporated with unwanted impurities when it is not encapsulated, 
(A) In this case, the inorganic coating 512 disclosed by Dubrow formed on the outermost surface of the semiconductor nanocrystal disclosed by Char et al. would substantially cover and directly contact the outermost surface of the semiconductor nanocrystal disclosed by Char et al.
(B) Further in this case, the inorganic coating 512 disclosed by Dubrow would inherently comprise less than 30% organic components (claim 1), wherein the inorganic coating comprises less than about 20% organic components (claim 7), inorganic coating comprises less than about 10% organic components (claim 8), inorganic coating comprises less than about 5% organic components (claim 9), and inorganic coating comprises less than about 1 % organic components (claim 10), because the atomic layer deposition or sputtering disclosed by Dubrow does not include a source material comprising organic components.
(C) If Applicants can prove or show that it is not inherent that the inorganic coating 512 disclosed by Dubrow comprises the claimed amounts of organic components recited in claims 1 and 7-10, it would still have been obvious to one of ordinary skill in the art at the time the invention was made that the inorganic coating disclosed by Dubrow can comprise the claimed amounts of organic components recited in claims 1 and 7-10, because the atomic layer deposition or sputtering method 2 source for the atomic layer deposition and a highly pure SiO2 sputtering target for the sputtering, resulting in (substantially) zero organic components.
Regarding claims 11-13, Char et al. in view of Dubrow differ from the claimed invention by not showing that the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 500 nm (claim 11), the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 100 nm (claim 12), and the semiconductor nanocrystal comprises a particle diameter of from about 5 nm to about 15 nm (claim 13).
Dubrow further discloses that the semiconductor nanocrystals (508) comprise a particle size of 1 - 10 nm (col. 15, lines 15-16).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the semiconductor nanocrystal can comprise a particle diameter in the claimed ranges, because (a) Applicants do not specifically claim how close to, for example, “1 nm” is “about 1 nm”, and so on, (b) the particle size disclosed by Dubrow overlaps with the claimed ranges, and (c) the particle diameter should be controlled and optimized such that the semiconductor nanocrystals disclosed by Char et al. in view of Dubrow can produce light having a desired wavelength.
Regarding claims 14, 15 and 19, Char et al. further disclose for the quantum dot of claim 1 that the semiconductor nanocrystal comprises a core nanocrystal (CdSe core) (claim 14), the semiconductor nanocrystal comprises a core-shell nanocrystal (claim 15), and the nanocrystal comprises at least one Group II element (Zn .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dubrow et al. (US 9,199,842)
Chan et al. (US 7,229,690)
Treadway et al. (US 6,815,064)
Kahen et al. (US 8,784,703)
Kahen et al. (US 7,777,233)
Coe-Sullivan et al. (US 9,054,329)
Wood et al. (US 8,536,776)
Han et al. (US 7,056,471)
Jang et al. (US 8,414,800)
Nick (US 2010/0264371)
Kahen et al. (US 2010/0289003)
Kazlas et al. (US 2010/0051901)
Nakamura et al. (US 8,017,235)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

January 27, 2021